Citation Nr: 1429257	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  14-11 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran requested a hearing before a Veterans Law Judge in his April 2014 substantive appeal.  A hearing was scheduled for June 2014, but the Veteran failed to appear.


FINDING OF FACT

The Veteran has tinnitus that had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for tinnitus which he contends first manifested in or is otherwise related to acoustic trauma during his entire active duty period of service.  

The Veteran's service treatment records are devoid of reference to, complaint of, or treatment for, tinnitus.  The Veteran, however, is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Moreover, as the Veteran's DD Form 214 shows receipt of a Combat Action Badge, his lay statements are considered sufficient to establish in-service incurrence of tinnitus, as they are consistent with the circumstances and conditions of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Given the evidence of in-service incurrence, and the Veteran's competent and credible lay statements regarding current tinnitus that first started in service, the Board finds that, after resolving all doubt in the Veteran's favor, service connection for tinnitus is warranted.  The Board is cognizant that a December 2012 VA examiner did not provide a positive opinion; however, neither did she provide a negative opinion.  Instead, she determined that she could not offer an opinion without speculation, and such an opinion is not probative whereas, here, it is unsupported by adequate rationale.  Therefore, the December 2012 VA opinion is deemed not probative, leaving the Veteran's lay statements as the only probative competent and credible evidence of record.  Thus, the claim is granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


